COVINGTON, Judge.
J.W. appeals his adjudication and commitment after he was found guilty of accessory after the fact and felony fleeing and eluding. We find merit to one issue raised on appeal. The trial court disposed of both offenses in one disposition order. This court has held that “[w]hen multiple offenses constitute the basis of a delinquency adjudication, the trial court must enter a separate disposition order for each offense.” A.B. v. State, 805 So.2d 924, 925 (Fla. 2d DCA 2001) (citing P.J.C. v. State, 730 So.2d 791, 792 (Fla. 2d DCA 1999)). Therefore, we affirm J.W.’s adjudication, reverse the disposition order, and remand for the trial court to enter a separate disposition order for each offense.
Affirmed in part, reversed, and remanded.
FULMER and SILBERMAN, JJ., concur.